          Case 3:20-cv-00264-LPR Document 6 Filed 09/03/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

RONNIE NIXON, JR.                                                                    PLAINTIFF

v.                               Case No. 3:20-cv-00264-LPR

KEVIN MOLDER, et al.                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order filed on September 2, 2020, it is considered, ordered, and adjudged

that Plaintiff Ronnie Nixon, Jr.’s Complaint (Doc. 2) is dismissed without prejudice. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 3rd day of September 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
